internal_revenue_service department of the treasury number release date index numbers washington dc attn re person to contact telephone number refer reply to cc psi 4-plr-115083-00 date date legend decedent trust trustee date date date sibling a sibling b sibling c child a-1 child a-2 child b-1 child b-2 child c-1 child c-2 child c-3 child c-4 child c-5 child c-6 child c-7 grandchild local court - - - - - - - - - - - - - - - - - - - - - - dear this is in response to the date letter and other correspondence requesting rulings concerning the generation-skipping_transfer_tax and income_tax consequences of the proposed division of the trust the facts submitted are as follows decedent executed a will on date prior to date and did not amend the terms of the will prior to decedent’s death on date after date and before date decedent was a resident of georgia at the date of her death trustee is the successor trustee of trust plr-115083-00 under the provisions of item seven of decedent’s will the residue of decedent’s estate after payment of debts taxes and bequests of certain personal_property passed in trust item seven a of trust provides that trust will terminate twenty-one years after the death of decedent thus the termination_date of trust is date item seven b of trust provides that during the term of trust the trustee shall pay over and distribute the net_income of trust in four equal parts to decedent’s brother sibling a decedent’s sister sibling b decedent’s brother sibling c and decedent’s grandchild grandchild item seven c requires that the income be distributed quarterly or more frequently if in the opinion of the trustee it is expedient to do so item seven d states that should grandchild fail to survive the trust period and should he fail to leave descendant or descendants surviving him then his portion of the trust shall be added to the remaining three portions and the income therefrom be distributed in equal amounts among those portions should grandchild not survive the trust period and should he leave a descendant or descendants surviving then his descendant or descendants shall continue to receive the benefits herein provided for the remainder of the trust period item seven e states that should either of sibling a sibling b or sibling c not survive the trust period then his or her part of the income shall be paid over to his or her children in equal parts during the remainder of the trust period item seven f states that upon the trust terminating then the principal of the trust together with any undistributed_income at the time remaining shall be delivered to the original trust beneficiaries if they are in life if grandchild is not in life and he leaves descendant or descendants surviving him then his part shall be delivered to his descendant or descendants if he does not survive the trust period and leaves no descendant or descendants then his part shall be paid over to the beneficiaries of the remaining three parts should either sibling a sibling b or sibling c not survive the trust period then the principal remaining at the end of the trust period shall be distributed to the children of any deceased brother or sister per stirpes sibling a sibling b and sibling c had all predeceased decedent sibling a was survived by two children child a-1 and child a-2 sibling b was survived by two children child b-1 and child b-2 and sibling c was survived by seven children child c-1 child c-2 child c-3 child c-4 child c-5 child c-6 and child c-7 all of the plr-115083-00 children and grandchild are currently living and adults consequently pursuant to the terms of trust the income has been distributed as follows percent to grandchild percent divided among the children of sibling a as follows a percent to child a-1 b percent to child a-2 percent divided among the children of sibling b as follows a percent to child b-1 b percent to child b-2 and percent divided among the children of sibling c as follows a percent to child c-1 b percent to child c-2 c percent to child c-3 d percent to child c-4 e percent to child c-5 f percent to child c-6 g percent to child c-7 you have represented that trust has not been amended and no additions including constructive additions have been made to the trust since decedent’s death on date other than the initial funding of trust the trustee and each of the beneficiaries of trust the parties propose to file a petition for partition of the trust with local court pursuant to ga code ann b which provides the following upon petition by a trustee beneficiary or any party in interest for good cause shown the court after conducting a hearing with notice to all parties_in_interest in such manner as the court may direct may divide a_trust into two or more single trusts or consolidate two or more trusts into a single trust upon such terms and conditions as it deems appropriate the court shall not approve any such consolidation or division unless such consolidation or division is not inconsistent with the intent of the grantor donor settlor or other testator with regard to any trust to be consolidated or divided would facilitate administration of the trust or trusts and would be in the best interest of all beneficiaries and not materially impair their respective interests plr-115083-00 under the proposal trust will be divided into twelve separate trusts one each for grandchild and the adult children of sibling a sibling b and sibling c trustee will continue to be the trustee of each of the new trusts the parties will file a petition with the local court requesting an order approving the division of the trust into twelve separate trusts the assets of the trust will be allocated among the twelve new trusts on a pro_rata basis each new trust will receive a percentage share of each asset in the trust that corresponds to the percentage share held by each current income_beneficiary of trust to the extent that such allocation of assets would result in the fractionalization of any share or unit of any security cash will be used to supplement the allocation in order to equalize the values so that no share or unit of security will be fractionalized the administrative provisions of each of the twelve new trusts will be identical to those of trust and trustee will continue to be the trustee of each of the new trusts trustee will be required to continue to exercise the same standard of fiduciary responsibility over the separate trusts as trustee previously exercised with respect to trust each new trust will terminate on date the same termination_date of trust the dispositive provisions of each of the new trusts will differ from those of trust in that each of the new trusts will have one primary beneficiary as described above who is a current income_beneficiary of trust the terms of each of the twelve new trusts will provide that the trustee will pay the net_income to the beneficiary quarterly or more frequently if in the opinion of the trustee it is more expedient to do so each of the new trusts will provide that in the event that the primary beneficiary dies before the termination of the trust the net_income will be distributed to that beneficiary’s lineal_descendants per stirpes if the primary beneficiary dies before the trust terminates and is either not survived by lineal_descendants or is survived by lineal_descendants all of whom in turn die before the trust terminates then at the death of the primary beneficiary or the later death of surviving lineal_descendants prior to termination of the trust the trust corpus will be distributed to the remaining new trusts proportionately based on the initial allocation of the assets of trust to the remaining trusts upon termination of each new trust on date each trust corpus will be distributed to the respective primary beneficiary of that trust if living on date if the primary beneficiary of a new trust is not living on date that trust corpus will be distributed to the lineal_descendants of that primary beneficiary per stirpes rulings requested you have requested the following rulings the proposed division of trust into twelve separate trusts will not result in the realization of income under sec_61 and will not result in the realization of gain_or_loss under sec_1001 the proposed division of trust will not affect the exempt status of trust with respect to the generation-skipping_transfer_tax and will not cause any distribution from or termination of any interest in trust or the resulting twelve trusts to be plr-115083-00 subject_to the generation-skipping_transfer_tax ruling_request sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that a taxpayer’s gain from the sale of property is the excess of the amount_realized over the taxpayer’s adjusted_basis provided in sec_1001 for determining gain and that the taxpayer’s loss from the sale of property is the excess of the taxpayer’s adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or extent is treated as income or loss sustained revrul_56_437 1956_2_cb_507 holds that the severance of a joint_tenancy in stock under a partition action provided for by state law to compel the issuance of separate stock certificates is not a sale_or_exchange likewise the conversion of a joint_tenancy in stock into a tenancy_in_common is a nontaxable_transaction under applicable state law the right of the owners of the property to pursue such action is an inherent ownership right each party possessed with respect to the property involved 499_us_554 concerns whether a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another group of residential mortgage loans the two groups of mortgage loans were considered substantially identical by the agency that regulated the financial_institution in cottage savings the supreme court concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes materially different for purposes of sec_1001 the supreme court stated that properties are different in a sense that is material so long as the respective parties enjoy legal entitlements that are different in_kind or extent u s pincite the supreme court held that mortgage loans made to different obligors and secured_by different homes embodied distinct legal entitlements and that the taxpayer realized losses when the loans were exchanged id pincite thus in order for a transaction to result in a sec_1001 taxable_event the transaction must be a sale exchange or other_disposition and if an exchange the exchange must result in the receipt of property that is materially different as defined in cottage savings from the property that was given up in this case the first element will not be present because the trust beneficiaries do not acquire their interest plr-115083-00 in the individual trusts as a result of an exchange of their interests in the trust but rather by reason of the authority granted under the georgia law there is no exchange of property here instead the trustee is merely exercising a right to divide the trust as allowed by state law in this case the transaction is similar to revrul_56_437 in which the joint owners of property exercised a right inherent in their ownership rights in the property to partition the property further the interests that each of the beneficiaries will have in the separate trusts is the same as each currently has in trust therefore the trust the separate trusts and the beneficiaries of these trusts will not realize gain_or_loss under sec_1001 ruling_request sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under of the tax_reform_act_of_1986 the act the generation-skipping_transfer gst tax is generally applicable to generation-skipping transfers made after date however under b b of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a will or revocable_trust that was executed before date provided that the document in existence on date is not amended at any time after date in any respect which results in the creation of or an increase in the amount of a generation-skipping_transfer and the decedent dies before date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax is divided into two trusts under the facts presented the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust plr-115083-00 beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the provisions of chapter in this case decedent’s will was executed before date and decedent died before date you have represented that decedent’s will was not amended at any time after date and before decedent’s date of death and that no additions including constructive additions have been made to trust other than the initial funding since decedent’s death on date based on the submitted information the division of trust by the trustees will not result in a shift of any beneficial_interest in the trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the division further the proposed division will not extend the time for vesting of any beneficial_interest in the new trusts beyond the period provided for in the original trust accordingly based on the facts submitted and the representations made we conclude that the proposed division of the trust into twelve separate trusts will not cause either trust or the twelve new trusts to lose exempt status for generation-skipping_transfer_tax purposes and that distributions from trust to the twelve new trusts and distributions from the twelve new trusts will not be subject_to the gst tax in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to this matter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any part of the material submitted in support of the request for rulings it is subject_to verification and examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours george masnik branch chief branch associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
